The offense is murder; the punishment, confinement in the penitentiary for five years.
Looking to the transcript, the caption discloses that the term of court at which appellant was tried adjourned October 6, 1934, whereas the judgment of conviction reflects that the verdict was returned February 15, 1935. Again, it appears that motion for a new trial was overruled March 9, 1935, and notice of appeal given on the same date. Under the decisions the appeal must be dismissed. See Williams v. State,18 S.W.2d 654; Sherwood v. State, 225 S.W. 1101.
In one part of the transcript it appears that motion for a new trial was overruled and notice of appeal given March 9, 1935, whereas it is shown in another place that said motion was overruled and notice of appeal given February 25, 1935. The transcript should correctly reflect the date upon which notice of appeal was given.
The appeal is dismissed.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.